/753-Z3
                             ELECTRONIC RECORD




COA # 14-12-01099-CR                                    OFFENSE: Credit Card Abuse


STYLE: Dustin Zacharv Cole v The State of Texas         COUNTY: Harris

COA DISPOSITION: Affirmed as Reformed                    TRIAL COURT: 351st District Court


DATE: 11/14/2013       Publish:No                         TC CASE #: 1321571




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Dustin Zacharv Cole v The State of Texas       CCA tt.   nsi'/s
         Stai-dS                Petition     CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:          DATE:

                                             JUDGE:.

DATE: ^F>r!) /£ Q.&M                         SIGNED:                      PC:_

JUDGE: f^C?                                  PUBLISH:                     DNP:




                                                                                 MOTION FOR


                                                     FOR REHEARING IN CCA IS:


                                                  JUDGE:


                                                                      ELECTRONIC RECORD